DETAILED ACTION
This Final action is responsive to communications: 05/24/2022
Applicant amended claims 1, 8; cancelled claims 2-4, 7, 9-12. Claims 1, 5-6, 8 are pending. Claims 1 and 8 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 05/10/2022.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
Applicant is requested to check spec informality e.g. alignment/ consistency with CON applications filed earlier (if applicable) and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claims  1, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being obvious over Shimakawa (US 2013/0044535 A1), in view of  LEE-1750 (US 2013/0201750 A1).
Regarding independent claim 1, Shimakawa teaches a non-volatile memory system (Fig. 4: 120: variable resistance nonvolatile memory device. See Fig. 1-Fig 19 for components and functionality) comprising: 
an array of resistive random access memory (RRAM) cells organized into rows and columns (para [0057] and Fig. 4: 121 “memory cell array”), 
wherein each cell comprises a top electrode, a bottom electrode, and a switching layer between the top electrode and bottom electrode (Fig. 3 in context of para [0047]); 
a plurality of bit lines, each bit line coupled to a column of RRAM cells (Fig. 4: BL’s and RRAM array 121); 
a plurality of word lines, each word line coupled to a row of RRAM cells (Fig. 4: WL’s and RRAM array 121); 
a plurality of source lines (e.g. Fig. 4: SL0), each source line coupled to two adjacent rows of RRAM cells (e.g. Fig. 4: WL0, WL1).
Shimakawa is silent with respect to using set-while-verify circuit and utilizing current limit for verifying program operation.
LEE-1750 teaches - 
a set-while-verify circuit (Fig. 5: 140, 150 combined inclusive of Fig. 6 circuitry. See Fig. 8A-8C multiple loops of programming/verification is done using circuitry for e.g. set programming) for performing a set operation (program to “set state”, see e.g. para [0063]) on a selected RRAM cell in the array until a current through the selected RRAM cell exceeds a target set current (Fig. 8A-Fig. 8C, Fig. 9 in context of para [0086]: target set current IC4 according to determined resistance set. See also para [0078]-para [0087]).
Shimakawa and LEE-1750 are in analogous field of art of RRAM memory write operation method. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of  LEE-1750  into the teachings of Shimakawa such that current detection based program verify scheme can eb employed in the apparatus in order to “…provide improved control over program operations in variable resistance memory devices and reduced power consumption…” (LEE para [0011]).
Regarding claim 5, Shimakawa and LEE-1750 teach the system of claim 1. LEE-1750 teaches wherein the set-while-verify circuit comprises a top compliance current source (Fig. 7: 143: Sn-Icn).
Regarding claim 6, Shimakawa and LEE-1750 teach the system of claim 1. LEE-1750 teaches wherein the set-while-verify circuit comprises a bottom compliance current source (Fig. 7: 143: S1-Ic1).
Regarding claim 7, Shimakawa and LEE-1750 teach the system of claim 1, wherein the set-while-verify circuit comprises circuitry for incrementing a write current with coarse resolution and fine resolution (see current increment capability disclosed in Fig. 3, 4: continuous analog current and see Fig. 8A-8C: in pulse current).
Regarding independent claim 8, Shimakawa and LEE-1750  teach non-volatile memory system comprising: an array of resistive random access memory (RRAM) cells organized into rows and columns, wherein each cell comprises a top electrode, a bottom electrode, and a switching layer between the top electrode and bottom electrode; a plurality of bit lines, each bit line coupled to a column of RRAM cells; a plurality of word lines, each word line coupled to a row of RRAM cells; a plurality of source lines, each source line coupled to two adjacent rows of RRAM cells; (see claim 1 rejection analysis)
a reset-while-verify circuit for performing a reset operation on a selected RRAM cell in the array until a current through the selected RRAM cell is lower than a threshold reset current (LEE-1750   para [0063]: reset state programming and verification using current and resistance state. See Fig. 8A-Fig. 8C, Fig. 9 in context of para [0086]).
	
Response to Arguments
Based on amendments and cancellation, previously set specification objections, 112b rejections, claim objections are withdrawn.
Applicant's arguments filed  05/24/22 (remarks pages 4-5, section C) regarding obviousness art rejection have been fully considered but they are not persuasive because applicant has not provided sufficient reasons and has not considered previous prior arts in their entirety. Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. See new formulated rejection.
Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
All references cited in previous CON/ DIV applications are applicable.
Following are new found arts based on updated search
KUNITAKE et al. (US 2011/0235401 A1): Fig. 1-Fig. 22 disclosure applicable for all claims. PARK (US 2015/0380086 A1): Fig. 1-Fig. 18 disclosure applicable for all claims. Fukumoto (US 7,057,922 B2): Fig. 1-Fig. 18 disclosure applicable for all claims.  CHO (US 2010/0085799 A1): Fig. 1-Fig. 26B disclosure applicable for all claims. 
In addition to prior arts used in current rejection.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825